Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 02, 2019

The Court of Appeals hereby passes the following order:

A19A0539. HEITMANN v. THE STATE.

      We granted William Frederick Heitmann’s application for interlocutory review
of the trial court’s order denying his motion to suppress. After careful review of the
controlling authority, we conclude that the application for interlocutory review was
improvidently granted. Accordingly, this appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 05/02/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.